Citation Nr: 1515852	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether there is new and material evidence sufficient to reopen the claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.  


WITNESSES AT HEARING ON APPEAL

Veteran and D.B.


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1973 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript and some VA outpatient treatment records are located in Virtual VA.  

The issues of entitlement to service connection for tinnitus, an equilibrium disorder secondary to acoustic trauma, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a ruptured tympanic membrane of the right ear, have been raised by the record in an October 2014 statement in the Veteran's hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Service connection for hearing loss was last denied in a December 1998 rating decision. The Veteran was provided with notice of that decision and apprised of his appellate rights but did not timely perfect his appeal. 

2.  The evidence regarding a bilateral hearing loss disability added to the record since the December 1998 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The preponderance of the evidence shows the Veteran does not have a hearing loss disability as defined by VA.  


CONCLUSIONS OF LAW

1.  The December 1998 rating decision is final.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014). 

2.  A hearing loss disability as defined by VA was not incurred in service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2012).  

Specific to requests to reopen, the claimant must be given notification "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The notice provided to the Veteran in September 2011 and February 2012 did that, and provided notice as to what evidence was needed to establish service connection, what evidence VA would attempt to secure, what evidence he was responsible for securing, and how effective dates and disability ratings are assigned.  

New and Material Evidence

VA denied entitlement to service connection for bilateral hearing loss in a December 1998 rating decision, finding no hearing loss in service, no current hearing loss disability, and no evidence which related the Veteran's service to his claimed hearing loss.  The Veteran was provided notice of this decision and his appellate rights.  He submitted a Notice of Disagreement in January 1999 and VA issued a Statement of the Case in March 1999.  The Veteran did not perfect his appeal or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the December 1998 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  For example, the August 2013 private clinician nexus opinion relating the Veteran's hearing loss to service.  This new evidence addresses one reason for the previous denial; that is, a nexus between the claimed disability and service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  38 U.S.C.A. § 5108. 

Merits of the Reopened Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In November 1973 a left ear inclusion cyst was surgically excised.  

In November 1976 the Veteran's right ear was hit by a baseball.  Physical examination revealed a traumatic perforation of the right ear tympanic membrane.  By the end of November 1976 the perforation was judged to be healed.

The Veteran was afforded several hearing examinations in service, none of which showed a threshold greater than 20 Hertz in any given frequency.  The hearing loss box was checked on his February 1977 separation examination, but the associated explanation referred to his inclusion cyst, not any hearing loss.  Audiometric studies did not reveal a hearing loss for VA purposes.

The Veteran was afforded VA audiology examinations in October 1998 and March 2012.  The October 1998 examination revealed that bilateral hearing was within normal limits, no threshold greater than 10 Hertz in any given frequency, and no discrimination scores below 94 percent.  The March 2012 examination noted hearing loss not considered disabling, no threshold greater than 25 Hertz in any given frequency, and no discrimination scores below 98 percent.  

As noted, the Veteran submitted a private opinion in August 2013.  This opinion stated that "it is as likely as not that the following diagnosed conditions were related to the above-named veteran's military service."  The examiner then diagnosed mild sensorineural hearing loss and added that no noise had been noted.  The examiner did not support this favorable opinion with any rationale.  Further, there is no evidence the claims file was reviewed by the examiner prior to preparing the opinion and there is no audiogram associated with the examination.  Given that establishing a hearing loss for VA purposes requires findings consistent with the requirements of 38 C.F.R. § 3.385, the Board assigns little probative weight to this opinion.  

The Veteran has stated in written and oral testimony that he suffered hearing loss as a result of his military service as a jet engine mechanic.  He reports having trouble understanding when multiple people are speaking at once and that he has to turn up the volume on his television.  The Veteran's friend, D.B. has added that the appellant's service would likely have exposed him to loud noise. 

The Board concedes that the Veteran was exposed to loud noise during his service.  Despite this, there is no evidence that the Veteran currently suffers a hearing loss disability as defined by VA.  As noted above, a hearing loss disability is defined by an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz that is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The evidence shows that the Veteran does not meet any of these definitions.  While the August 2013 private examiner opined that the Veteran's hearing loss was related to service, this opinion was not based on a review of the claims file or appropriate audiometric studies.  As there is no disability for VA purposes, the August 2013 opinion is contradicted by the evidence of record and has little probative weight.  Therefore, the Board cannot grant entitlement to service connection for bilateral hearing loss.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


